The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 13, 2014

                                     No. 04-14-00034-CR

                                     David RODRIGUEZ,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR8655
                           Honorable Sid L. Harle, Judge Presiding

                                        ORDER
       Appellant’s brief was originally due June 16, 2014; however, the court granted appellant
an extension of time to file the brief until August 12, 2014. Appellant has filed a motion
requesting an additional thirty-one days to file the brief.

        We grant the motion. We order appellant’s attorney, Corby E. Windham, to file the
appellant’s brief by September 12, 2014 (88 days after the original due date). No further
extensions of time will be granted. If the brief is not filed by the date ordered, the court will
abate this appeal and remand it to the trial court for an abandonment hearing.

        Appellant also requests the court unseal and grant access to State’s Exhibit 140. State’s
Exhibit 140 is a CD containing surveillance video. The exhibit is not sealed. However, the
video could not be converted into MP4 format for electronic filing. Counsel may obtain a copy
of the CD from the clerk of this court.

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court